          Case 2:19-cv-01893-GMN-BNW Document 2 Filed 10/25/19 Page 1 of 3



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 JAMES A. BLUM
   Assistant United States Attorney
 4 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   James.Blum@usdoj.gov
 6 Attorneys for the United States

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8

 9 UNITED STATES OF AMERICA,                       2:19-CV-1893-GMN-BNW

10                 Plaintiff,                      Order for Summonses and Warrants of
                                                   Arrest in Rem for the Property and
11                 v.                              Notice

12 $257,965.00 in United States Currency, and
   $3,000.00 in United States Currency,
13

14                 Defendants.

15          A Complaint for Forfeiture in Rem arising from a federal statute has been filed by

16 the United States of America pursuant to Supplemental Rules for Admiralty or Maritime

17 Claims and Asset Forfeiture Actions (Fed. R. Civ. P. Supp. Rule) G. The Court, having

18 reviewed the Complaint, has found probable cause and that the United States has

19 possession of the defendant property; therefore, the clerk shall issue Summonses and

20 Warrants of Arrest in Rem for the Property, pursuant to Fed. R. Civ. P. Supp. Rule

21 G(3)(b).

22          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Summonses

23 and Warrants of Arrest in Rem for the Property issue against the $257,965.00 in United

24 States Currency and $3,000.00 in United States Currency (property);
           Case 2:19-cv-01893-GMN-BNW Document 2 Filed 10/25/19 Page 2 of 3



 1           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

 2   States seize, arrest, attach, take into custody, and retain the property;

 3           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that notice of

 4   the action and the arrest be given by the United States on the United States= official internet

 5   forfeiture site, www.forfeiture.gov, for at least 30 consecutive days pursuant to Fed. R. Civ.

 6   P. Supp. Rule G(4)(a)(iv) which is reasonably calculated to notify potential claimants of

 7   this action;

 8           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a copy of

 9   the Complaint for Forfeiture In Rem, this Order, the Summonses and Warrants of Arrest

10   in Rem for the Property, and the Notice of Complaint for Forfeiture and Arrest be

11   personally served or sent by certified mail, return receipt requested, and regular mail to any

12   person who reasonably appears to be a potential claimant on facts known to the United

13   States before the end of the 60 day publication period which is reasonably calculated to

14   notify potential claimants of this action;

15           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

16   States shall file proof of publication and service with the Clerk of this Court;

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a person or

18   an entity who asserts an interest in the defendant property must, pursuant to Fed. R. Civ.

19   P. Supp. Rule G(5), file a verified claim, setting forth the person=s or its interest in the

20   property, that (a) identifies the specific property claimed, (b) identifies the claimant and

21   states the claimant’s interest in the property, and (c) is signed by the claimant under penalty

22   of perjury pursuant to 28 U.S.C. § 1746;

23           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person
24   or entity must file the verified claim with the Clerk of the above-entitled Court no later than
                                                     2
              Case 2:19-cv-01893-GMN-BNW Document 2 Filed 10/25/19 Page 3 of 3



 1   35 days after the notice is sent or, if direct notice was not sent, no later than 60 days after

 2   the first day of publication on the official internet government forfeiture site,

 3   www.forfeiture.gov;

 4             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

 5   or entity must file an answer to the Complaint for Forfeiture in Rem or a motion under

 6   Rule 12 with the Clerk of the Court, Lloyd D. George United States Courthouse, 333 Las

 7   Vegas Boulevard South, Las Vegas, NV 89101, no later than 21 days after filing the verified

 8   claim;

 9             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

10   or entity must serve a copy of the verified claim and the answer at the time of each filing on

11   James A. Blum, Assistant United States Attorney, 501 Las Vegas Boulevard South, Suite

12   1100, Las Vegas, Nevada 89101.

13            Failure to file a verified claim and an answer within the prescribed times shall result

14   in a judgment of forfeiture by default.

15                   November 8
              DATED ___________________, 2019.

16

17
                                                          UNITED   STATES DISTRICT JUDGE
                                                           Brenda Weksler
18                                                         United States Magistrate Judge

19

20

21

22

23

24

                                                     3
